Citation Nr: 1710958	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  13-16 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to waiver of overpayment of nonservice-connected pension benefits in the amount of $10,152.

2.  Entitlement to waiver of four other overpayments of non-service connected pension benefits.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1961 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the initial March 2012 decision, the RO denied waiver of 5 separate overpayments of non-service connected pension benefits, finding that none of the Veteran's waiver requests were timely.  The Veteran subsequently filed a notice of disagreement pertaining to all five waiver requests.  However, the record appears to include only a single statement of the case addressing the timeliness of the request for waiver of only one of the overpayments, in the amount of $10,152.  Also, there does not appear to be a notice of indebtedness/demand letter to the Veteran in the claims file corresponding to this debt.  Notably, when notice of indebtedness is dated on or after April 1, 1983, a request for waiver of indebtedness shall only be considered if the request is made within 180 days following the date of a notice of indebtedness by the VA to the debtor.  38 C.F.R. § 1.963 (b).  Given that a notice of indebtedness does not appear to be associated with the claims file, a remand is required so that the AOJ can obtain this document.  

In regard to the 4 other claims for waiver, a remand is required for issuance of statements of the case, or for associating any existing statements of the case with the claims file.   See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  Also, there is only one demand letter/notice of indebtedness associated with the claims file in relation to these 4 overpayments (i.e. a November 2002 letter addressing an overpayment in the amount of $4,128).  Consequently, on remand, the AOJ should associate with the claims file, the demand letters/notices of indebtedness associated with the other 3 overpayments.  

Accordingly, the case is remanded for the following action:  

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain the demand letters pertaining to debts referenced in the March 2012 decision (aside from the $4,128 debt addressed by the November 2002 demand letter).  The AOJ should also obtain any other evidence pertinent to the claims that has not already been associated with the electronic claims file.  

2.  The AOJ  should issue a statement of the case to the Veteran addressing the matters of the additional 4 debts on appeal, aside from the $10,152 debt.  If the Veteran's request for waiver of these debts remains denied, he must must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these matters should be returned to the Board for further appellate consideration, if otherwise in order.

3.  The AOJ should then readjudicate the claim for waiver of the overpayment in the amount of $10,152.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




